
	

113 HR 5563 IH: Honoring the Hiring of Heroes Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5563
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Cárdenas (for himself, Mr. Jolly, Ms. Brownley of California, Mr. McGovern, Mr. Carson of Indiana, Mr. Veasey, Mr. Cicilline, Mr. Jones, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Labor to award special recognition to employers for veteran-friendly
			 employment practices.
	
	
		1.Short titleThis Act may be cited as the Honoring the Hiring of Heroes Act.
		2.Veteran-Friendly Business Awards
			(a)Authorization and Criteria for awardNot later than 1 year after the date of enactment of this Act, the Secretary of Labor (in this Act
			 referred as the Secretary) and the Secretary of Veterans Affairs shall
			 jointly establish a program to award special recognition to employers for
			 veteran-friendly employment practices and, in coordination with the
			 Secretaries of Defense and Commerce, shall establish criteria for
			 determining recipients of such awards.
			(b)RecognitionAn award of recognition granted under the program established by the Secretary under this Act shall
			 be known as an Employment Salute Award.
			(c)Eligibility
				(1)Employer definedAs used in this Act, the term employer means any person engaged in a business affecting commerce who has employees, but does not include
			 the United States or any State or political subdivision of a State.
				(2)CategoriesThe Secretary shall establish different categories of employers eligible for the awards based on
			 the size of the employers. Recognition shall be awarded separately for
			 employers having from 1 to 50 employees, from 51 to 500 employees, and
			 more than 500 employees.
				(d)ApplicationAn employer seeking an award of recognition under this Act shall provide the Secretary with an
			 application at such time and containing such information as the Secretary
			 shall require after establishing the criteria described in subsection (a).
			(e)Application fee and funding
				(1)Fee authorizedThe Secretary may assess a reasonable application fee on employers seeking such an award.
				(2)Establishment of fundThere is established in the Treasury of the United States a separate account for the deposit of
			 fees collected under this subsection to be known as the Employment Salute
			 Award Fund.
				(3)DepositThe Secretary shall deposit any fees collected pursuant to paragraph (1) into the Fund established
			 by paragraph (2).
				(4)UseAmounts in the Employment Salute Award Fund shall be available to the Secretary, as provided in
			 paragraph (5), for making expenditures to carry out the program
			 established pursuant to subsection (a).
				(5)Authorization of appropriationsThere is authorized to be appropriated from the Employment Salute Award Fund to the Secretary for
			 each fiscal year in which fees are collected under this subsection an
			 amount equal to the total amount collected during the previous fiscal year
			 from fees assessed pursuant to this subsection. Such amounts are
			 authorized to remain available until expended.
				(6)Crediting and Availability of FeesFees authorized under paragraph (1) shall be collected and available for obligation only to the
			 extent and in the amount provided in advance in appropriations Acts.
				(f)PublicizationThe Secretary shall publicize the recipients of the award by listing such recipients in a separate
			 section on the Department of Labor’s website and through such other
			 methods as the Secretary may determine.
			(g)No monetary awardAn award granted under a program established pursuant to subsection (a) shall be for recognition
			 only and not be monetary in nature.
			
